Title: From Alexander Hamilton to Brigadier General Henry Knox, [26 March 1779]
From: Hamilton, Alexander
To: Knox, Henry


[Headquarters, Middlebrook, New Jersey, March 26, 1779. “This will be delivered to you by Mr. Garranger, who comes to pass through a probation with you. He is to give you such proofs of his knowledge in the theory and practice of artillery as you shall deem satisfactory. He will, on your certificate of the same, be recommended to Congress for an appointment as Preceptor to the artillery, or something of that kind, with the honorary rank of Captain, as you proposed at Philadelphia. If he really is what he pretends to be, I imagine such a man might be made very useful.” Letter not found.]
